ACCEPTED
                                                                                       01-15-00001-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                 2/10/2015 10:46:29 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK


                             No. 01-15-00001-CV
                     __________________________________
                                                              FILED IN
                                                       1st COURT OF APPEALS
             IN   THE FIRST COURT OF APPEALS AT HOUSTON    HOUSTON, TEXAS
                    __________________________________ 2/10/2015 10:46:29 AM
                                                       CHRISTOPHER A. PRINE
                                                                Clerk
                      PAPPAS RESTAURANTS, INC., and
                          PAPPAS BAR-B-Q, INC.,

                                   Appellants,
                                        v.
                            THE STATE OF TEXAS,

                                  Appellee.
                     __________________________________

           APPELLANTS’ UNOPPOSED FIRST MOTION
     FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANTS
              __________________________________

                      Trial Court Cause No. 1043062
On Appeal from County Civil Court at Law Number Four of Harris County, Texas
                  The Honorable Roberta Lloyd, Presiding
                 __________________________________

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Pursuant to Rule 10.5(b) and 38.6(d) of the Texas Rules of Appellant

Procedure, Pappas Restaurants, Inc. and Pappas Bar-B-Q, Inc. (collectively

Appellants) file this Unopposed First Motion for Extension of Time to File Brief of

Appellants, and would show the Court as follows:




                                        1
        1.   The trial court signed the Judgment in Absence of Objection on

October 29, 2014. Appellants’ motions for new trial were denied on November 21,

2014. On December 29, 2014, Appellants filed their Notice of Appeal.

        2.   The Clerk’s record was filed on January 14, 2015, within 2 weeks of

the filing of the Notice of Appeal. There is no reporter’s record.

        3.   The Brief of Appellants currently is due to be filed on February 13,

2015.

        4.   Appellants request a 30-day extension of time to file their Brief of

Appellants until March 16, 2015 (the 30th day falls on Sunday, March 15).

        5.   This is the first motion for extension of time to file Brief of

Appellants. Appellants request this extension because preparation for pretrial/trial

in another matter has prevented lead counsel Don Griffin from attending to this

matter. Mr. Griffin is beginning pretrial on February 13, 2015, and anticipated to

continue into the week of February 16th for multiple days, in the case of Cause No.

PR-2012-00926; The State of Texas v. Stephen Morale et ux et al.; In the Probate

Court of Denton County, Texas.

        6.   Appellee the State of Texas is not opposed to this Motion.

        For these reasons, Appellants pray that the Court grant this Motion and

extend the time for filing its Brief of Appellants to and including March 16, 2015.




                                          2
Appellants pray for such other and further relief to which they may be justly

entitled.


                                      Respectfully submitted,

                                      VINSON & ELKINS L.L.P.

                                      /s/ Don C. Griffin
                                      H. Dixon Montague
                                      State Bar No. 14277700
                                      dmontague@velaw.com
                                      Don C. Griffin
                                      State Bar No. 08456975
                                      dgriffin@velaw.com
                                      Catherine B. Smith
                                      State Bar No. 03319970
                                      csmith@velaw.com
                                      1001 Fannin Street, Suite 2500
                                      Houston, Texas 77002-6760
                                      Telephone: 713.758. 3508
                                      Facsimile: 713.615. 5985

                                      Attorneys for Appellant Pappas
                                      Restaurants, Inc.

                                      /s/ Anna Sabayrac Marchand
                                      Anna Sabayrac Marchand
                                      State Bar No. 24060543
                                      amarchand@pappas.com
                                      Frank Markantonis
                                      State Bar No. 12986700
                                      13939 Northwest Freeway, Suite 100
                                      Houston, Texas 77040
                                      Telephone: (713) 863-0611
                                      Facsimile: (713) 863-0523

                                      Attorneys for Appellant Pappas
                                      BAR-B-Q, Inc.

                                     3
                      CERTIFICATE OF CONFERENCE
      I hereby certify that on February 9, 2015, I conferred with Anthony Blazi of
the Attorney General’s Office on behalf of the Appellant, the State of Texas via
email, and he indicated that the State was not opposed to this motion.


                                            /s/ Catherine B. Smith
                                            Catherine B. Smith




                         CERTIFICATE OF SERVICE
       The undersigned certifies that on February 10, 2015, the foregoing
Unopposed First Motion for Extension of Time to File Brief of Appellants was
served electronically on the following parties in accordance with the requirements
of the Texas Rules of Appellate Procedure:


        Susan Desmarais Bonnen                                    Via E-Filing
        susan.bonnen@texasattorneygeneral.gov
        Cristina Vudhiwat
        cristina.vudhiwat@texasattorneygeneral.gov
        Assistant Attorney General
        Office of the Attorney General
        P. O. Box 12548
        Austin, Texas 78711-2548
        Telephone: 512.463.2004
        Attorneys for Appellee The State of Texas


                                         /s/ Catherine B. Smith
                                         Catherine B. Smith




US 3288240v.1
                                        4